ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
TigerSwan International Ltd.                 )      ASBCA Nos. 59798, 59820
                                             )
Under Contract No. W90BRJ-11-C-0002          )

APPEARANCES FOR THE APPELLANT:                      Terrence M. O'Connor, Esq.
                                                    Stephanie D. Wilson, Esq.
                                                    Frank R. Gulino, Esq.
                                                    Clyde Findley, Esq.
                                                     Berenzweig Leonard LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Elinor J. Kim, JA
                                                    Evan C. Williams, Esq.
                                                    MAJ Bruce L. Mayeaux, JA
                                                    CPT John M. McAdams III, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       Appellant's counsel has filed a notice dated 8 May 2018 stating that, in accordance
with the parties' settlement agreement in these appeals, TigerSwan' s counsel received
payment of the settlement amount on 1 May 2018. Accordingly, these appeals are hereby
dismissed with prejudice.

      Dated: 9 May 2018




                                                 Administrative Ju e
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59798, 59820, Appeals of
TigerSwan International Ltd., rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2